OFFICE   OF THE A’ITORNEY     GENERAL   OF T-
                                         AUSTIN




        ~enorsbleJ. P. Muchlson



        Dear sir:                   opinion wo. b3fJ62
                                    Ret , (1) Ma r the Wate Departnent      -
                                         of ?ubl .o ~'elfrra mko ~sslst-
                                         ano* gr nits to thorn entltleb
                                                   .feslther old sge as-
                                         %lEzl b, ai@ to the nea4y blinb,
                                         or al4 'or 4epen4*nt'ohll4ren,
                                         whores 114 in4irl4ualis entitled
                                         to bona Fits  in his OT her own
                                         rl&ts ItAd eltlo eten4s In the
                                         ,~__._~-L
                                         aoaitlo of wresponmlble relative*,
                                         aa designated ln Houro Bill Ro.
                                         6U, Aots 17th Legislature,Ragu-
                                         lar ~@eslon?
                                          (2) Mey the Ztase Wpartrcant
                                         of Publio Wel.fsre  make grants
                                         gt publlo mbelsta~Oeto a person
                                         otherwise ellglble'+  who .ls"6
                                         war4 of the fItate* but not sn
                                          "inmite OS a publlo lnstltutlon"?
                    Your rearnt   reqwst for en opinion from this Dopert-
        ment hka been reoeived and-oonsidered. MO quote fMIX your
    *   requtstt
i..;               ~%ouse 11111No. 612, Forty-ewe&h L~glsls-
1,
 ;::          ture,'ohar@ccothe De?Wtxent OS Fublio MMaare
              with the duty end reaponslblllt~of adrainirrterling
I             Old-eFe Asalatance,Ai to the #eedy Blind en4
              Aid to Dependent Children.
                                                     :
                   With reterenoe to Ald to Dependent Children.
              ~?euaaDill Xo. 611, sootion 17 "ubaectlon5, Ee-
              sl&natea the responsiblerelativi who nay reoeiie
              this aid for the use and benorlt of dependent and
              negleotad ohlldren.
         "In many lnetanoes these dependent ohlldtin
    ~I11 be living with a 14esignate4 relntlre' who
    la aleo a reolplent or Old-age Aaslstanoeor .si4
    io'the Needy Blind.
           "In other lnstsnoea we find thet persons who
     ara otherwiseeligible and In need of pub110 aa-
     slstenoe under one of the three olaasitloatlone
     above anumeratedare *wur48 OS the State', that
     Is, parolees from %8te penal InstItutIone;'pa-
     rolae~ .SronState Siospltels,  baring prerlowly.
     been adjudged N. C. )d.'rtor parolee8 f'ramthe
     State Juvenile   Training cohool, or edfudged de-'
     pendent and negleoted   ohlldren and oonmltted to
     the State &me for Dependent and Hegloated Child-
     ren or paroled to,the oustody OS an ln4lri4ualbut
     et111 under mqmrvi8lon of the aourtl ~180, per-
    'son8 adjudge4 to be or unsoun4 ain4 an4 permitted
     to remaln’ln   the h-08 of relative8 or friend8
     prior to~oomltta4nt to the Stat0 Hospital.
         Tn           view of the provision o? 8eotlon 39 of
    Home Bill Ho. 611, whloh state8           in part es follm:

          w'lUo+vl~Ion or thIo Aat I'slntend.ed to
    release the oouatlea an4 munioIpelItfe~in this
    Gtste from the speoIflo re~pon~lbllltywhloh la
    ourrentlyborne by thoee eountles and munlolpalI-
    tlee in support of pub110 weltare, ohild welfare,
    and ‘relief semloes.'
         Way the State DepaAmnt Or Pub110 Weltare
    make arsslstanoegrant8 at uore than on0 oategory
    or olassilioationto an individualwhere~eaid ln-
    4lvIdual Is entitled to beneilta in hillow right
    end aleo stands in the poaitlon of (raspoasible
    reletive' as designated In Rouse Bill No. 611.1
         Way the State Deprrtxent of Publlo %l#ara
    ineke-ante of $ubllo aaelstanoeto a person other-
    wise allclblewho Is *a war4 or the 9tate' but
    not an qinmateof a pub110 institution*?
          ”                    ”
              .   .    .   .




E
DonorableJ, 5. Mirohl8on, Rge   )


         Paotlon 51b of Artlole III df our Constitution
provldes,with reference to old age a8mlstanoer
         *The Leglsletu~ shall huve the power by
    ;~&a1 laws to prorlde, under ouoh llmltatlona
    and restrictionsand regulatlnnsas nay be deemed
    by the Leglsio-ursexpedient, for old-ape aeaiet
    anoe and for the qa,ymentof same not to exoeed
    Flitmen Collar8 (~15) per month eeoh to aotwl
    bona fide oltlsens of Texas who are over the age
    of ulxty-rive (651 warn; provided that no hablt-
    ual orlmlnal, add no habitual drunkard tills suoh
    habitual drunksrd, end no inmate of any !%ate sup-
    ported lnatltutlon,uhlle suoh inmate, ohs11 be
    ellglble tOr suoh old-age aselstanoe; protided
    rurther that the requirement8for length of time
    of aotual rssldenoe ln Texas ehall never be less
    than tire (5) yemrm during the nine (9) years lm-
    medlstely preoe4Ing the applIoetlontar old-age
    asslstanoeand ocoitlnuou8ly ror one (1) year lm-
    wdietaly preoeding such splloatlon
         "The LegI8latureshall hero the 8uthorIty
    to aooept tra the Governmantof the United Lltatea
    suoh flnanolalald for olb-age as8Istanoean that
    GorerMlantmay offer not lnoon8l8tent'wlththe
    re8trlotlonshereinbeforeprov14e4.n
          .Sw@.lon510 of hrtiole TX1 of the Tares Oontitltu-
tlon, with rererenos to e14 to the needy blind, provldest
         "The Imglelatureshall have the power by
    General  Laws to proflde, under suoh llmltatlons
    and regulationaand restrlotlon8.aamay by the
    Leglalaturobe deemed expedient, for 88sI8tanoe
    to the needy blind over the ege of twenty-one
    (211 year8, end-ror the payment or BaBe not to
    erocved I”iftsen Dollar8 ($15) per month per person;
    euoh aselatenoe or aid to be granted only to actual
    bone fide oltlzens of~Tera8;provided that no
    habitual orimlnal and no habltwl drunkard end no
    inmate of any Qate supported lnstltutlon, while
    much lnmte, shell be eligible Sor such s8818t-
    snoe to the needy blind over the age of twenty-
    one (21) yeare; provided, further, thst the
    rsqulrementsfor tk length of time of 6OtUSl
    Honorable3. F. ldurchison,"age I,
1                 111Texas shell never be less then rive
                  during the nine (9) ymars lmmedlstely
                  the a~~pllcotlonr0r essiatencq,tq the
        needy blind over the ewe of twenty-one (21) years8
        and ocmtinuouslyfor one year lmedlstcly ?reosd-
        ing suoilspplicetlon.
             "The Legislature shall have the authority to
        aooept ,xror.
                    the r3overnmentor the United %stem
        suoh fi~nanolaleld ror assistanoe to the needy
        blip4 as that GovernnSntmay offer not lnoonslo-
        tent with the restrlotlonshsreind~e provided.-
              Seotion 51d oi Axtlole III al the Texse Constitu-
    tion, provldlng r0r 131~3
                            ror destitute or dependent ohlldren,
    provides:
             Vubjeot to the llm.ltatlons  end restriotloxm
        herein oontsined,and suoh other llnltations,re-
        strlotlons,and regulationsas nay be provided
        by law. the Legislature shall have the power to
        provide ror sssistsnoeto destitute children un-
        tierthe age of rourteen (14) years; suoh assist-
        anco shall not eroeed Eight Dollars (#a) per month
        ror one ohlld nor more than Twelve Dollars ($12)
        per month ror such ohildren or eny one ramlly$
        provided that the enmnt to be expended for in&oh
        essiatanoeout of state funds shell never exoeed
        the SUF.of One Ylllion, Five Hundred Thousend Dol-
        lam ($l,500,000)per yesr. The Legislaturemay         '
        lm9ose residentialrestrlotionsanA such other re-
        strlotlone, ll!3ltatlO~iS,t3naregulation8as to It
        msy seem ,expeUient.
             "The Legisleture shall have the authority~to
        aooept from the Gpvernment oi the United Ttatos
        such finanoiel esslstenoe to abstltute children
        es that Owerfment may offer not inconsistent
        with the restriotionsherein above provided."
              The 47th Legislature,Regular Pesslon, enacted the
    "Publio3elfara kot of 191*1"in IIouseBill 611, end whloh ap-
    pears to be a ooqlete sot governing the administrationOr
    ssslstenceto the needy blind, t!!aneedy eged and to desti-
    tute or ZIependentohildren.
Sonora bl6 3. T. Surohison, Fags 5


          Subsection 4 or Tootion 20 or enid welfare sot,
N9rs, provides that one of tho rsqulrementsto reoel:e 016
sgs aasistenoe is thst the applioent is not 8 person . . .
who-ls not St the tine Or T606iviAg assistanoean inmate Or
s publio institution.*(UAdsrSOOriAgours).
          Subsection4 of ceotloo 12 of the ss*~eoat, per-
tsining to nld to Lhe blind, provides that in order to b+
entitledto esid aid ths aitplioent must be a person-who ". . .
1s not at the the of reoeirlng such aid an inmate  of any
publio institution." (UndersoorlAgours). .m         be notioed
tbt no suoh requirement eppears in tit1010 III, Zeotlon 5ld,
suprs, of She Texas Constitution,nor 40ss any euoh n~uin-
mnt, witin reterenoe to the requirementsror aid to IIdepend-
lAt ohild, round in Seotlon 17 or the Publio %ltars Aot or
~~41~i0h    emotion of said sot deal8 with aid to .depondsnt
           Fror:these'preliminaryobseroationsWC proceed to
di~ouee Gour rirst question.
          The usi of the words *responsiblerelatives* In
your flret quo&ion, evidentlyr:eanethose reletives r&erred
to in Subsection 5 or Section 17, which reeds:
                 who is living with his rather, mother,
     giandk&      grarrdmotherbrothor riet@r etep-
     rather, ste&kother, etepkhar,    Lpaiet&,    unolo
     or aunt, In 8 plaoe of reeidenoemrintained by one
     or more of euoh relatives as his or their CMI hOme:
     . . .n
          We do not rind any reetrlationin either the eppll-
oable oonetitutlonrlprwialo~s nor the Publio weltare Aot or
1$&l, prohibitingany wreepoAsiblereletiveW, as lndioated 8Ad
n-d lbwe, iron reoelving aid ror and OA,behtBir 0r a depend-
ent ohild, as oontskplatcain the Constitutionend the Publio
Wolfare Aot or 1941, bemuse auoh *responsiblereletlveW hep-
pas to be rooelving, in his OWA right, either old age eeeiet-
anoe, or aid to the blind. Your rlrst nuestlon Is thsrcrore,
sooordingly,answered In ths alilrmatlV8.
          In order to properly Onswer your second qUsstiOA,
we must tlrst determine what is meant by the Word "inmate"
Or s pub110 institUtiOA,ns used iA Article 1x1, %OtiOA 5lb
of the Texas Constitution,au well es in Peotion 51d thereof,
end es that word is used ln.the Texas Publlo Wlfere Aot of
1941.
                                                               388



RsAOrHble J. ..?
             Li.Murohlson,Page 6


          yn Bowler*8 Law Dlotlonary,Rewle's Third RditioA,
this doflAltlon of the word %unateW Is given:          ,'
          *One who dwells In e ptirtof EnOther's houee,
     the latter d%islllzgat the 6s~ time in the said
     house."
          IA %bster*e Rew lAternatIonalUiotioAary,%oond
Edition, thi word WIAmkte" is zrlventhe followingn,senlngt
          "(1) One who lives In the same house or
     apartmoAt with another; .iormerly,t3ppeciri08zy,
     one hiring lodging IA another's houae; e 1Odger;
     ?4enoe,an alien or stranger. (2) one or a rsmiijr
     or Oa5UIIify OOOUpyiAg e Sing10 dwelling or hOMl
     es, the ictatee of B ~ivatc,houSe; aA innsta of
     a oonvent; how, epeoially,One oonrlned or kept
     in an inetitutionsuah es 1111sSylWI, priion, or
     poor house. (.3) AA indweller;inhabitant.*
            t?9OAe OSrafIllOOnsidaratiOAOf the OOAStitUtbAS3.
.provlalono,  heretofore rarerred to in thla opiaian, as ml1
as the provisions of the Pub110 Xeltare Aot or 19W. ft $8
olear that the aeeietsAoetherein provided for eAd.mSdo evell-
eble ia designed to oovor Instenoee where eld should properly
be granted to either eA aged person, e blind persdh or’s do-
peAdent ehlld, who is not otherwISe reoeiving sdSpuete and
euiiioisntincorns,oars and treatment oonpetlblewith heslth
end daocnoy so long es suoh aid is in oomplia~oe with the
Conetltutibnend said ?:elfareAot. Fe think It Is olear that
the Legislature,by reason or the enactment or Seotlon 39 or
the Publlo Yelfera Aot or 1941, as well es the general pur-
9088 ol.euse ex~resecd in 5eotioA 35 of said Aot, Intended
that neither an aged person nor 8 needy blind person should
reoelve aesls~;nnoe  under said :%ltare Aot it said eged person
or needy blind parson was eotuslly en inmate in a publio iA-
EtitUtiOA,   being eotually.oonrlnedthereill,or at least re-    '
oelvlng support, oare end mai.ntsnaAoe,  Z'romeither the %dte.
of Texas or e county or a olty InstItutioAsupported by pub-
110 f\ulds. Rowover, we are or tha opinion that ii setIdaged
person or a needy blind person is in faut a ward of the gtsite,
that Is,.for oxerrple,parolee6 Iroiz8 Ytctte9eAal lnstltu-
tlon; parolees from state hospitals,heving previouslybeSn
edjudged non oompos nentis; or persons sdjudged to be of UA-
sound mind and permIttad to rez?Sin1~ the homes of reletives
or r&lands prior to oor$mltment  to the State Hospital, e&i do
not aatually reoeive asslstanos,oar0 and m8lntoAsAoerr0m
Eonorab14 J. T. Xurchleon, Page 7



the Ctnte euch perSOn em not, for thSt reason, Slone,pre-
eluded from being ellglble to rsoelre either old age esslat-
ence or aid for the needy blind provided they me e ble to
meet- the) rsqulrementa under th8 Abllo !!elrere                  Act  of 194l.
We have already dlScu88ed th8 fact that neither the oonstl-
tutlOIi8l.    prOVi8iOIl,        pertaining to sld ior d8pend8nt children,
nor thet, part or the Public ?:elrere Act or 1941 pertaining
t0 d8peEtdent children, preolude 8 dependent child, who meet8
the requlrem8nts or th8 Tax88 Public r;'olrcrra                 iiot or 1941
e0m being pOt8ntielly eliglble.to rOO4lY8 aid under 88id
cot, 8ven If 8uOh dependent ohlld~ were, III fact, en imete
of    8 %eite     iUditUtiO%           However, we are or the oplnnion,
that,the Leglslsture In the enaotment or the Publio ~Jeltare
Aot    Of 1.901,.    .pUrsUSZlt    to  the OOll8titUtiOIl8l  suthoriretlon,
did not Intend for e dependent ohlld to aotuslly reoelre
dare, malntenanoe 0114 support by 81~3 through snd from 4 Stsk
ln8tltutlon         end   at   the   88m8 time reoeIr8 8id 88 a dependent
ohlld under the protlsiona of said Welfare Aot.                      5 are al80
0r the opinion that the Pub110 Welfare Aot 0ri9u                       WA8 no*
fntended to requlr8 the grnntlng Or aid to 8 dependent ohlld
who 18 being oared for adequetely by a county or oity lmti-
tutson 8uppOrted by publio iUnd8 Of which Institution Seid
ahild i8 a ward and OIXUltt86.                  In other ~0x48,    the Publlo
Kelfare Act or 194l make8 available old r0r ohlldron who 8re
aotually dapqndent and are not be:ng aotually oarad for and
uhleh should be oared Sor by the State inaooordsnoe with
the rules sad regulatlone of the Texas Pub110 veltare Aot
of 19w.
          W8 tIW8t th8t In this mannsr we hste filly answond
your lnqulriea.